Citation Nr: 1003398	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-34 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from March 1971 to 
March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied service connection for bilateral 
hearing loss and tinnitus.  


FINDINGS OF FACT

1.  The medical evidence does not show that the Veteran has 
current bilateral hearing loss disability that is related to 
acoustic trauma during active service.  

2.  The medical evidence does not show that the Veteran has 
bilateral recurrent tinnitus that is related to acoustic 
trauma during active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
(as an organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a), 3.385 (2009).  

2.  Tinnitus was not incurred in or aggravated by active 
military service, nor may it be presumed (as an organic 
disease of the nervous system) to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309(a) (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim. VA regulations for the implementation 
of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

In a letter dated in February 2006, prior to the rating on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to submit 
any outstanding evidence that pertained to the claim.  With 
respect to the Dingess requirements, the VCAA notification 
letters of record failed to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date in the event of award of any benefit sought.  
However, such failure is harmless.  The preponderance of the 
evidence is against the claims; hence, any question as to a 
disability rating and/or an effective date to be assigned is 
moot.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with the necessary VA 
audiological examination.  Specifically, the information and 
evidence that have been associated with the claims file 
includes the Veteran's service treatment records, post 
service VA treatment records, and the VA examination report.  
Although the Veteran has asserted that his service treatment 
records were damaged or destroyed during the fire at the 
National Personnel Records Center in St. Louis, Missouri in 
1973, his service treatment records are currently in his 
claim file and are undamaged.  

The Board notes that the VA examination report reflects that 
the examiner concluded that the test results were not 
adequate for rating purposes and recommended that the Veteran 
be scheduled for another examination.  The Veteran was 
scheduled for two additional VA audiological evaluations; 
however, he failed to report to them.  In this regard, the 
Board observes that the duty to assist in the development and 
adjudication of a claim is not a one-way street.  Wamhoff v. 
Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).  Consequently, the Board finds that the current 
evidence is sufficient upon which to make a decision on the 
claim and the duty to assist has been met.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Thus, the record demonstrates that 
the Veteran had knowledge of what was needed to substantiate 
the claim, which cured any defect in the notice provided.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  As such, there is no indication that there is 
any prejudice to the Veteran in considering this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as sensorineural hearing 
loss or tinnitus, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

The Veteran's service treatment records show that on 
enlistment examination in March 1971, audiometric studies 
revealed puretone thresholds of 30, 15, 15 and 30 decibels in 
the right ear and 40, 20, 20, and 30 decibels in the left ear 
at 500, 1000, 2000 and 4000 hertz, respectively.  Upon 
separation examination in March 1973, audiometric studies 
revealed puretone thresholds of 30, 30, 45, 45, 60 and 65 
decibels in the right ear and 45, 40, 50, 45, 50 and 55 
decibels in the left ear at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.  Hearing loss was diagnosed.  There 
was no mention of ringing in the ears, or tinnitus.  Upon 
Reserve Enlistment examination in August 1978, audiometric 
studies revealed puretone thresholds of 25, 25, 25, 20, 30 
and 25 decibels in the right ear and 25, 25, 20, 15, 10 and 
15 decibels in the left ear at 500, 1000, 2000, 3000, 4000 
and 6000 hertz, respectively.  In his accompanying Report of 
Medical History, the Veteran did not note any hearing 
problems or tinnitus.  He also did not report any hearing 
difficulties or tinnitus in a Report of Medical History 
completed in August 1983.  Audiometric examination in August 
1983 revealed puretone thresholds of 30, 25, 25, 25, 25 and 
25 decibels in the right ear, and 25, 20, 20, 20, 20 and 30 
decibels in the left ear, at 500, 1000, 2000, 3000, 4000 and 
6000 hertz, respectively.

Upon VA audiological examination in August 2006, the examiner 
concluded that the Veteran's responses to pure tone stimuli 
during the audiometric evaluation were invalid and did not 
accurately represent his hearing ability based on his 
conversational ability and other test results.  Hence, the 
results were considered to be non-organic and the examination 
was not adequate for rating purposes.  He recommended that 
another examination be scheduled.  The Veteran was scheduled 
for another examination in March 2008.  He failed to report.  
His representative requested that he be rescheduled for 
another examination.  Another examination was scheduled in 
August 2008, however, he again failed to report.  

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  The 
provisions of 38 C.F.R. § 3.385 state that hearing loss will 
be considered to be a "disability" when the threshold level 
in any of the frequencies 500, 1000, 2000, 3000 and 4000 
Hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304 (2009).

Based on the evidence of record, and the above applicable 
law, right ear hearing loss, and left ear hearing loss 
disability, were demonstrated on examination for entrance to 
service in March 1971.  As such, the presumption of soundness 
on entrance to service as to hearing loss does not attach.  
The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  Paulson v. Brown, 7 Vet. App. 466, 468 
(1995).  In that case, the provisions of 38 U.S.C.A § 1153 
(West 2002) and 38 C.F.R. § 3.306 (2009) apply.  Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption 
of aggravation under section 1153 arises, due to an increase 
in a disability in service, the burden shifts to the 
government to show a lack of aggravation by establishing by 
clear and unmistakable evidence "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen, 19 F.3d at 
1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004).

Although bilateral hearing loss disability was demonstrated 
on examination for separation from service, in March 1973, 
bilateral hearing loss disability was not demonstrated on his 
subsequent reserve service examinations in August 1978 and 
August 1983.  Hence, it may not be found that the hearing 
loss disability found upon separation examination in March 
1973 was chronic in nature so as to represent chronic 
aggravation of pre-existing hearing loss.  Moreover, there is 
no competent clinical opinion of record indicating that 
bilateral hearing loss was chronically aggravated by active 
service.  

Additionally, the Board concludes that the evidence of record 
does not support a grant of service connection for tinnitus 
because there is no current medical evidence of record or 
competent clinical or lay opinion indicating that he has 
tinnitus etiologically related to his military service.  The 
Board observes that service treatment and examination records 
are negative for any complaint or finding of tinnitus.  
Moreover, there are no medical records documenting such 
complaints to satisfy the continuity of symptomatology 
requirement of § 3.303(b) and tinnitus was medically 
documented within one year of the Veteran's discharge from 
service.  In this regard, the Board notes that a prolonged 
period without documented medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Here, the Board concludes that in the 
absence of continuity of symptomatology or a nexus between a 
current disability and service, the Board concludes that 
service connection for tinnitus is not warranted.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board also has a duty to 
assess the credibility and weight given to evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  The Board finds that 
the Veteran is competent to report that he has had ringing in 
his ears since service.  However, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Additionally, competency of evidence must 
be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("although interest may affect the credibility of testimony, 
it does not affect competency to testify").  The Board finds 
that little probative weight can be assigned to the Veteran's 
statements as to continuity of symptomatology, as the Board 
deems such statements to be less than credible, when 
considered in conjunction with the record as a whole.  In 
this regard, while the Board acknowledges that the absence of 
any corroborating medical evidence supporting his assertions, 
in and of itself, does not render his statements incredible, 
such absence is for consideration in determining credibility.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (noting that the absence of contemporaneous medical 
documentation may go to the credibility and weight of 
veteran's lay testimony, but the lack of such evidence does 
not, in and of itself, render the lay testimony incredible).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


